Order filed May 6, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00928-CV
                                   ____________

                         ALICE M. JONES, Appellant

                                        V.

           ANTONIO MURILLO INDIVIDUALLY AND D/B/A TIGER
              CONSTRUCTION, THE NATIONAL ASSOCIATION OF
               MINORITY CONTRACTORS OF TEXAS, Appellees

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-76136


                                   ORDER
      The clerk’s record in this appeal was filed February 7, 2014. The reporter’s
record was filed March 13, 2014. Appellant’s brief was due April 14, 2014. See
Tex. R. App. P. 38.6(a). No brief or motion for extension of time has been filed.
Unless appellant files a brief with the clerk of this court on or before May 19,
2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).
                                  PER CURIAM